Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas Kevin Hogge appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hogge v. Stephens, No. 3:09-cv-00582-JRS, 2010 WL 3834849 (E.D. Va. Sept. 24, 2010); 2011 WL 2161100 (June 1), 2011 WL 4352268 (Sept. 6 & 16, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.